Hiia, C. J.
1. Where three separate and distinct acts of negligence are relied upon for a recovery, it is not necessary to a recovery that proof should be made of each and all, if the defendant’s liability to respond in damages would be shown by establishing the commission of one or more of them; and in such a case it was not error for the trial judge to instruct the jury that if the plaintiff proved the negligence of the defendant in one or more of the ways stated in his petition, and such act was the proximate cause of the injury, the plaintiff could recover. Savannah Ry. Co. v. Evans, 121 Ga. 392 (5), (49 N. E. 308).
2. In a suit to recover damages for personal injuries, where the plaintiff contends, and the evidence introduced in his behalf supports his contention, that he is entitled to recover full damages, as being entirely without fault, and the defendant, on the contrary, insists that the plaintiff is not entitled to recover damages at all, because the defendant was without fault, and the injuries complained of were due entirely to the negligence of the plaintiff, and the evidence introduced in behalf of the defendant tends to establish this theory, the law of comparative negligence or diminution of damages is not necessarily anplieable, and there was no error in the failure of the court to submit to the jury the law relating to this subject, in the absence of any request. Hill v. Callahan, 82 Ga. 109 (2), (8 S. E. 730) ; Southern Ry. Co. v. Hooper, 110 Ga. 779 (2), (36 S. E. 232).
3. The pertinent written requests to charge were substantially covered by- the general charge, and the charge as a whole was a full, clear, - and correct presentation of the law applicable to every issue made by the pleadings and the evidence.
4. The controlling issues in the case were questions of fact. The evidence in behalf of the plaintiff entitled him to recover, and the damages awarded by the jury were fair and reasonable, and no reason whatever appears for granting another trial. ' Judgment affirmed.